Case: 09-30825     Document: 00511020585          Page: 1    Date Filed: 02/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 4, 2010

                                     No. 09-30825                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KELVIN WELLS,

                                                   Plaintiff - Appellant
v.

DOUG WELBORN, Clerk of Court, 19th JDC,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV-468


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Plaintiff –appellant Kelvin Wells, proceeding pro se and in forma pauperis,
appeals the district court’s dismissal of his Fourteenth Amendment due process
and equal protection claims. Wells alleged that the appellee, a Louisiana clerk
of court, improperly processed his various petitions for relief. The district court
dismissed Wells’s claims with prejudice pursuant to 28 U.S.C. § 1915(e),
determining that Wells failed to state a claim upon which relief can be granted.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30825    Document: 00511020585       Page: 2    Date Filed: 02/04/2010

                                   No. 09-30825

      In his briefing to this court, Wells fails to identify any error in the district
court’s dismissal of his claims.       Instead Wells merely reiterates factual
allegations and generalized statements of the law.          “Although we liberally
construe briefs of pro se litigants and apply less stringent standards to parties
proceeding pro se . . . , pro se parties must still brief the issues and reasonably
comply with the standards of Rule 28.” Grant v. Cuellar, 59 F.3d 523, 524 (5th
Cir.1995). See also F ED. R. A PP. P. 28 (requiring an appellant’s brief to contain,
among other things, a statement of the issues and an argument); United States
v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994) (“[P]ro se litigants, like all other
parties, must abide by the Federal Rules of Appellate Procedure.”).
      Because Wells fails to properly argue or present issues in his appellate
brief, we consider those issues to be abandoned. United States v. Beaumont, 972
F.2d 553, 563 (5th Cir. 1992); Price v. Digital Equip. Corp., 846 F.2d 1026, 1028
(5th Cir. 1988) (“[A]rguments must be briefed to be preserved.”). Because Wells
has abandoned all issues on appeal, Wells’s appeal is without arguable merit and
is thus frivolous. See Newsome v. EEOC, 301 F.3d 227, 233 (5th Cir. 2002).
Because the appeal is frivolous, it is DISMISSED. See 5 TH C IR. R. 42.2.
DISMISSED.




                                          2